





CITATION:
Meridian Credit Union
          Limited v. Grenville-Wood Estate,
2011 ONCA 556




DATE: 20110817



DOCKET: C51739



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Cronk and Rouleau JJ.A.



BETWEEN



Meridian Credit Union Limited



Plaintiff (Respondent)



and



(The Estate of) Geoffrey Grenville-Wood



Defendant (Appellant)



Paul Champ, for the appellant



Kelly
Charlebois
, for the
          respondent



Heard: July 5, 2011

Reasons Released:  July 12, 2011



COST ENDORSEMENT



[1]

On consent, the appellant shall pay the respondents
    costs fixed in the amount of $12,000 together with $805.23 for H.S.T. and
    disbursements.

D. OConnor A.C.J.O.

E.A. Cronk J.A.

Paul Rouleau J.A.


